        Case 2:17-cv-01142-JHE Document 63 Filed 05/24/19 Page 1 of 2                    FILED
                                                                                2019 May-24 AM 11:26
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CHARLES SMITH,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 2:17-cv-01142-JHE
                                          )
COSI CARL SANDERS,                        )
                                          )
      Defendant.                          )

                                     ORDER

      This case is SET for mediation on June 4, 2019, from 9:00 A.M. to 3:00

P.M., in the chambers of the undersigned magistrate judge at the Hugo L. Black

United States Courthouse, Birmingham, Alabama. Counsel for each party will

be required to attend along with the party or, if the party is not an individual,

an appropriate representative. In either event, an individual with settlement

authority must attend.

      On or before May 31, 2019, the parties SHALL submit a confidential

mediation statement, including (1) a brief summary of the facts and background of

the dispute, as well as any materials that may assist the court in better

understanding the case, (2) a statement of the claims and defenses at issue, (3) the

relevant governing law, (4) an estimated value of the claim(s) and an estimate of

the costs of pursuing or defending this action through trial, and (5) the status of

                                         1
         Case 2:17-cv-01142-JHE Document 63 Filed 05/24/19 Page 2 of 2



prior settlement negotiations, including the amounts of the parties' most recent

settlement offers, if any. The material should be marked “CONFIDENTIAL” and

should     be    submitted     directly       to   chambers   via   email     at

Cornelius_chambers@alnd.uscourts.gov.

      DONE this 24th day of May, 2019.



                                               ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE




                                          2
